                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                NO. 5:15-CR-00001-D

UNITED STATES OF AMERICA                  )
                                          )
             V.                           )      ORDER TO SEAL
                                          )
CHRISTOPHER LEE SILVER                    )


      Upon motion of the United States, it is hereby ORDERED Docket Entry

Number 77 be sealed until such time as requested to be unsealed by the United States

Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney's Office.



      This 1the9f day of June, 2021.




                                          The Honorable James C. Dever, III
                                          UNITED STATES DISTRICT JUDGE
